Citation Nr: 0735652	
Decision Date: 11/09/07    Archive Date: 11/26/07	

DOCKET NO.  01-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Los 
Angeles, California.  A review of the record reveals that by 
rating decision dated in September 2003 service connection 
for PTSD was granted.  A disability rating of 30 percent was 
assigned, effective May 16, 2003, the date of receipt of the 
claim for disability benefits.  The veteran and his 
representative have expressed dissatisfaction with the 
assignment of the 30 percent rating.  They also essentially 
argue that the veteran's heart disease is causally related to 
his service-connected PTSD.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.  The veteran's coronary artery disease is reasonably 
related to his service-connected PTSD.

3.  Prior to November 12, 2003, it is not shown that the 
veteran exhibits more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and/or mild memory 
loss.  

4.  At the time of examination for psychiatric purposes on 
November 12, 2003, the veteran's PTSD resulted in 
occupational and social impairment with reduced reliability 
and productivity due to symptoms difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, and disturbances of motivation and mood .  

5.  At the time of VA examination on June 7, 2006, the 
veteran's PTSD was described as only mild in degree.  There 
was no indication of any incapacitating symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease are reasonably met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to November 12, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 38 C.F.R. § 4.3, 4.7, 4.130, Code 9411 (2007).

3.  The criteria for a disability evaluation of 50 percent 
for PTSD from November 12, 2003, to June 6, 2006, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 38 C.F.R. § 4.3, 4.7, 4.130, Code 9411 (2007).

4.  The criteria for an initial evaluation in excess of 30 
percent for PTSD since June 7, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 4.3, 4.7, 4.130, Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

In view of the favorable outcome of the claim for service 
connection for coronary artery disease, compliance with the 
VCAA need not be discussed.  The Board notes that a review of 
the record reveals there has been substantial compliance with 
the VCAA with regard to this claim.

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 202 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 
3.326 (a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159 
(b) (1).  The notice must be provided prior to an initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and how a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for his PTSD.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
§ 5103 (a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

In determining whether the duty to assist a veteran requires 
a medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumptive period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) and 
38 C.F.R. § 3.159 (c) (4).

In this case, the veteran has been accorded psychiatric 
examinations for rating purposes in October 2003, March 2005, 
and June 2006.  Additional medical evidence has also been 
associated with the claims file.  The Board therefore finds 
that all necessary development has been accomplished, and 
appellate review may proceed without prejudice to the 
veteran.  Neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 
3F.d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service Connection for Coronary Artery Disease

Pertinent Legal Criteria

In general, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (d).

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including heart disease, 
are manifest to a compensable degree of 10 percent or more 
within the first year following separation from service, 
service connection will be presumed for the condition.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for disability may also be established on 
a secondary basis for a disorder that is proximately due to 
or the result of a service-connected disability.  See 
38 C.F.R. § 3.310 (a) (2007).

Service connection on a secondary basis requires evidence 
sufficient to show:  (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by 
or (b) aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) 
provides that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and is not 
due to the natural progress of a nonservice-connected 
disease, will be service connected.  

In order to establish service connection for a claimed 
disorder, there must be competent medical evidence showing:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the veteran's service.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder with regard to his claim for service 
connection.  Although the Board has an obligation to provide 
reasons and bases for supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).

Based on a longitudinal review of the evidence of record, and 
with all resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for 
coronary artery disease is warranted.

The gist of the veteran's contentions is that his coronary 
artery disease is causally related to his service-connected 
PTSD.  The pertinent medical evidence of record includes a 
report of an authorized examination of the veteran in March 
2005 by a cardiologist.  The specialist reviewed the 
"attendant records" and noted that the veteran had had 
virtually no medical care other than for his PTSD until the 
1980's when he was apparently found to have hypertension.  
The veteran had an acute inferior myocardial infarction in 
1999.  The cardiologist opined that it was "perhaps slightly 
more likely than not that his [the veteran] coronary heart 
disorder, which includes controlled hypertension and a prior 
history of acute myocardial infarction, was contributed to by 
the PTSD, though he also has additional risk factors for 
ischemia heart disease including a very strong family 
history, hyperlipidemia, and a history of diabetes mellitus.  
Considering that his blood pressure is currently normal, 
there still may well be some relationship, more likely than 
not related to the PTSD but not specifically caused by it.  
PTSD is known to be associated with hypertension and possibly 
ischemic heart disease, although certainly the other factors 
in this patient heavily weigh on the issues..."  

The pertinent evidence also includes the report of a VA heart 
examination accorded the veteran in August 2006.  The medical 
records were reviewed.  The veteran's brother also provided 
information with regard to the veteran.  Following 
examination and review of the records, the physician 
indicated that the risk factors for the veteran's coronary 
artery disease were a strong family history of coronary 
artery disease in the family, the veteran's hypertension, and 
his hyperlipidemia.  The veteran's morbid obesity was also 
noted to be a risk factor as well as his sedentary lifestyle.  
The examiner stated that "it is my opinion that, although his 
major risk factors for the development of coronary artery 
disease are his hypertension and his family history of 
coronary artery disease and his hyperlipidemia, that his 
post-traumatic stress syndrome, which also indirectly may 
have been a factor in his development of hypertension and 
obesity more likely than not has played a role in aggravating 
the risk factors and in the development of his coronary 
artery disease.  The post-traumatic stress disorder itself is 
judged to be a 10 percent contributor to the development of 
both his hypertension and his coronary artery disease because 
of the direct or chemical effects and indirect effects of the 
worsening of his obesity and sedentary lifestyle."

In October 2006, the VA physician whose opinion is referred 
to above referred to his August 2006 opinion.  He again 
referred to the veteran's "strong" family history of early 
coronary disease and his hyperlipidemia and hypertension, as 
well as his obesity and sedentary lifestyle and stated these 
were "the major risk factors."  The physician stated that the 
veteran's PTSD was a "smaller contributor based on the 
effects of stress to structural neurological changes in the 
central nervous system which may have indirect effects on the 
vulnerability to hypertension and arteriosclerotic disease 
but it is mere speculation and not possible to state what the 
base line manifestations are due to the effects of the 
nonservice-connected disease nor is it possible to say what 
the increased manifestations are proximately due to the 
service-connected disability based on medical considerations.  
It can only be said that the PTSD is less likely as not the 
major contributor to the development of the hypertension and 
coronary artery disease but the base line manifestations and 
increased manifestations cannot be determined other than mere 
speculation."

Also of record is a February 2007 statement from a VA 
internal medicine physician.  The physician stated that 
because of the PTSD, the veteran had become more sedentary 
and had had a significant weight gain causing morbid obesity.  
Because of the weight gain the veteran had been at an 
increased risk of developing hypertension, Type II diabetes, 
and coronary artery disease.  The physician expressed the 
opinion that "the current condition of hypertension, Type II 
diabetes is more likely than not related to this patent's 
morbid obesity.  His obesity and dietary noncompliance is 
likely related to his PTSD and poor impulse control."  

Based on the review of the aforementioned medical evidence 
and the remaining medical evidence of record, it is the 
Board's opinion that it is more than reasonable to conclude 
that the current coronary artery disease is related to the 
veteran's service-connected PTSD.  The medical evidence of 
record gives somewhat conflicting opinions, but the evidence 
in favor of the veteran's claim is persuasive and certainly 
places the evidence at least in relative equipoise.  That 
being the case, the Board finds in the veteran's favor.  
Accordingly, service connection for coronary artery disease 
as secondary to the veteran's service-connected PTSD is in 
order.  

Increased Rating

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § Part 4, (2007).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease or injury incurred in or 
aggravated during active military service and their residual 
conditions in several occupations generally.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.3 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment or 
the level of disability at the moment of the examination.  
When evaluating the level of disability for a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, as in the instant case, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125 
(1999).  

Under the formula for rating mental disorders, a 30 percent 
rating is provided when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or more often), chronic sleep 
impairment, mild memory loss (such as remembering names, 
directions, or recent events).

The next higher rating of 50 percent is assigned where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (i.e., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is provided when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted when 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, or occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266 (1996), 
citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
page 32.

A score of 41 to 50 is provided when there are serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.

A score of 51 to 60 is assigned where there are moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.

The key assets for consideration are the reports of 
psychiatric examinations accorded the veteran in 2003 and 
2006.   A review of the veteran's past medical history 
reflects that he has had a history of depression and mild 
mental retardation.  

The veteran was accorded an official psychiatric examination 
in October 2003.  The medical records were reviewed by the 
examiner.  Reference was made to cognitive deficits in the 
veteran.  The veteran regularly attended one outpatient group 
a week and took medication prescribed by his physician.  That 
medication was 50 milligrams of Sertraline.  He had also been 
part of a PTSD Program for the past three years.  The veteran 
was given an Axis I diagnosis of mild PTSD.  He was given an 
Axis II diagnosis of borderline intelligence in the low 
normal range.  He was given a current GAF score of 50.  The 
examiner stated that his reexperiencing symptoms included 
occasional intrusive memories and bad dreams 2 to 3 times a 
month.  His only avoidance symptom was not watching 
television new because of the Iraqi war.  He reported no 
arousal symptom other than startle reaction that disappeared 
after the first several months back from Vietnam.  He denied 
anger management symptoms, but in another context admitted 
that he struck his second wife and this contributed to a 
divorce.  His brother had previously reported his impulsivity 
and anger had been problematic.  Socialization as part of a 
Vietnam veteran's group had been constructive for him.  It 
was the examiner's impression that the PTSD symptomatology 
was "relatively mild" in degree.  The examiner noted that it 
was the veteran's physical disabilities that had prevented 
him from working in the recent past.  

Of record is a November 2003 statement from a VA social 
worker and physician.  It was indicated that in the past 
three years the veteran had been an active outpatient with 
the PTSD Program at the VA Medical Center in Los Angeles.  He 
had a "significant" level of PTSD and chronic depression.  
They indicated his PTSD had "severely impacted and impaired 
his functioning."  The veteran was described as not 
employable and his warranting a GAF score of 35.  They stated 
that the veteran had "overwhelming" PTSD symptoms that 
clustered between intrusiveness and denial.  The veteran was 
described as not able to follow simple directions and his 
exhibiting long-term memory problems.  Also, they reported 
his affect was flat and depressed and he was not able to 
establish or maintain any effective social relationships.  
Additionally, he exhibited an inability for abstract and 
complex thinking.  They described the veteran as severely 
impaired and as unemployable.

The veteran was also accorded a psychiatric examination by VA 
on June 7, 2006.  The veteran was currently taking no 
psychiatric medications and no longer had significant 
complaints of depression.  With regard to PTSD symptoms, his 
comments suggested that "these presently are not grossly 
significant or grossly severe."  He reported that he 
sometimes thought about Vietnam and had memories, but did not 
have dissociative episodes.  He did not have panic attacks, 
unusually fearful feelings, or high levels of anxiety.  
Occasionally, he was a little down, but not often.  He did 
not endorse flashbacks or other dissociative episodes.  He 
did not experience intrusive thoughts about his experiences 
in Vietnam.  With regard to trigger reactions to sights, 
sounds, and smells, there were none.  He gave no indication 
of avoidant behavior.  He was not depressed and it was 
indicated that he usually stayed in a pretty good mood.  With 
regard to impulse control, he denied any history of 
behavioral problems, except possibly during adolescence.  He 
was dependent on others to some extent because of his 
intellectual limitations.  He was currently living in a 
veterans' home where he received some nursing support.

The veteran was described as grossly obese with severe edema 
of lower extremities.  He wore a jeans outfit to the 
examination.  Throughout the interview he was described as 
pleasant, alert, calm, and euthymic.  He did not exhibit any 
obvious external manifestations of emotional distress.  The 
examiner noted that the symptoms of the veteran's PTSD were 
"very mild and residual only and probably are not the primary 
limiting diagnosis at present."  He believed the most 
significant problem at the time was the veteran's borderline 
intellectual functioning.  The veteran was given an Axis I 
diagnosis of mild PTSD.  He was given an Axis II diagnosis of 
borderline intellectual function.  He was given a GAF score 
during the past year of 59 and a current GAF score of 59.  
The examiner stated that the PTSD had a GAF score of 65, 
while the borderline intellectual functioning warranted a GAF 
score of 59.  

A review of the evidence of record reveals that the veteran 
could not be considered to have occupational and social 
impairment with deficiencies in most areas so as to warrant 
the assignment of a higher disability rating than 30 percent 
prior to November 12, 2003.  

However, on November 12, 2003, a social worker and a VA 
physician indicated that the veteran had been seen for the 
past three years at the VA Medical Center in Los Angeles.  It 
was their opinion that the veteran had a significant level of 
PTSD and chronic depression.  They described the veteran's 
PTSD symptoms as "overwhelming."  They referred to the 
veteran's inability to follow simple directions and long-term 
memory problems.  Also, they described his affect as flat and 
depressed and stated he was not able to establish or maintain 
any effective social relationships.  With this in mind, the 
Board believes that this evidence warrants the assignment of 
an increase in disability rating of 50 percent for the 
veteran's PTSD symptoms from that date.  While much of the 
described in impairment in the November 2003 letter pertained 
to his cognitive difficulties, there was some evidence that 
his PTSD was a significant factor in his overall impairment.   
However, the Board notes that the veteran was not shown to be 
exhibiting deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood or total 
social and occupational impairment attributable to his PTSD 
symptomatology.  

However, further review of the record reveals that by the 
time of VA psychiatric examination of the veteran on June 7, 
2006, there had been significant improvement, such that the 
veteran's PTSD was described as only mild in degree.  
Further, the veteran was given a GAF score of 59 for his 
overall psychiatric impairment.  The symptoms with regard to 
his PTSD were described as warranting a GAF score of 65, a 
score indicative of no more than moderate impairment.  That 
GAF score supports a finding that the symptomatology most 
closely resembles that required for the 30 percent 
evaluation.  The examiner in 2006 stated that the symptoms of 
the veteran's PTSD were only mild in degree and in fact were 
residual only.  Accordingly, a 30 percent rating is the most 
appropriate from June 7, 2006.



ORDER

Service connection for coronary artery disease is granted.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD prior to November 12, 2003, is denied.  

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted effective November 12, 2003, subject to the 
controlling laws and regulations governing the payment of 
monetary awards  

Entitlement to a disability evaluation in excess of 30 
percent from June 7, 2006, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


